Citation Nr: 0025685
Decision Date: 09/26/00	Archive Date: 11/03/00

DOCKET NO. 94-38 245               DATE SEP 26, 2000

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Cheyenne, Wyoming

THE ISSUES

1. Entitlement to service connection for artery disease/peripheral
vascular disease as secondary to hypertrophic lichen planus.

2. Entitlement to an earlier effective date prior to March 15, 1991
for a 30 percent rating for hypertrophic lichen planus.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The appellant had active military service from November 1954 to May
1959 and from October 1966 to July 1967.

This matter is on appeal to the Board of Veterans' Appeals (the
Board) from the Department of Veterans Affairs (VA) Medical and
Regional Office Center (M&RO) in Cheyenne, Wyoming. The Board in
March 1997 remanded the issue of entitlement to secondary service
connection for artery/peripheral vascular disease.

The Board in March 1997 granted a 30 percent rating for
hypertrophic lichen planus. The veteran was given a notice of
appeal rights regarding the Board decision other than the remanded
portion of the appeal. The M&RO in March 1997 assigned a March 15,
1991 effective date for the increased rating and noted in the
rating decision, which incorporated the Board decision, that the
criteria for a 50 percent rating were not met. The M&RO notice in
March 1997 advising the veteran of the increase included a copy of
the March 1997 rating decision. The next references to an increased
rating for hypertrophic lichen planus greater than 30 percent are
contained in the representative's April 2000 and August 2000
informal hearing presentations.

2 -

The Board decision in March 1997, which explicitly considered
entitlement to a rating greater than 30 percent for lichen planus,
in accord with AB v. Brown, 6 Vet. App. 35 (1993), was a final
decision on the increased rating issue. Thus, the veteran was
advised of the right to request reconsideration of the decision or
to appeal the decision to the United States Court of Appeals for
Veterans Claims. Since that decision, regulations have been issued
that allow a claimant to challenge a final Board decision on the
basis of clear and unmistakable error. The current claim for
increase does not invoke any of these theories to support the
claim. Therefore, the Board has interpreted the recent references
to an increased rating as a new claim for increase. This claim is
being referred to the M&RO for initial consideration.

The record shows that the M&RO in March 1997 issued notice of the
effective date for increase and that the veteran in January 1998
disagreed. The RO issued a statement of the case,in November 1999.
The substantive appeal on this issue was received in December 1999
and the matter is now properly before the Board for appellate
consideration.

The claim of entitlement to service connection for artery
disease/peripheral vascular disease as secondary to hypertrophic
lichen planus based on aggravation is discussed further in the
remand portion of this decision.

FINDINGS OF FACT

1. Service connection is in effect for hypertrophic lichen planus
that VA treated with Accutane and methotrexate briefly in the early
1980's.

2. Artery disease/peripheral vascular disease is not shown by
competent evidence to have been the result of hypertrophic lichen
planus or a consequence of its treatment with Accutane and
methotrexate.

- 3 -

3. The veteran's claim for increase received at the RO on March 15,
1991 was supported by evidence showing an ascertainable increase in
the hypertrophic lichen planus disability from December 19, 1990
during the year prior to the date of receipt of claim.

CONCLUSIONS OF LAW

1. Artery disease/peripheral vascular disease is not due to or the
proximate result of service connected hypertrophic lichen planus.
38 U.S.C.A.  501, 1110, 1131, 5107 (West 1991); 38 C.F.R. 3.310(a)
(1999).

2. The criteria for an earlier effective date of December 19, 1990
for a 30 percent rating for hypertrophic lichen planus have been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.155, 3.157,
3.400, 4.118, Diagnostic Code 7806 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Artery disease/peripheral vascular disease

Factual background

The record shows that the RO in January 1968 granted service
connection for hypertrophic lichen planus. The service medical
records beginning with the enlistment examination in 1954 show
occasional elevated blood pressure and mention of high or low blood
pressure on medical history. VA examination in 1967 showed blood
pressure 154/90 and 164/94 and there was no diagnosis of
cardiovascular disease. The record of private medical treatment he
received from 1963 to 1965 is also pertinently unremarkable.

4 -

The record of private medical treatment in 1968, VA examination and
hospitalizations in 1969, VA outpatient records though 1971 and
examination in 1971 are unremarkable regarding artery
disease/peripheral vascular disease. VA hospitalization that ended
in August 1969 noted he was given Vioform cream with hydrocortisone
for lesions of the left leg and scrotum. The use of Synalar
ointment for lichen planus was noted during VA hospitalization in
1972.

The record shows that the RO in November 1972 denied entitlement to
service connection for hypertension. The veteran was given written
notice in November 1972.

A private physician in 1981 reported he had prescribed a topical
Cordran tape and Polysporin ointment, if needed, for the veteran's
lichen planus. A dermatology examiner during VA hospitalization in
1981 recommended that Griseofulvin and Lidex ointment to replace
the Cordran tape and Synalar cream. The VA recommended medication
was noted to be in use in a January 1982 medical statement. In late
1981 the same clinician reported use of Cordran tape and Halog
cream. In mid 1982 he was placed in a university sponsored
experimental treatment program for several months using Accutane
but after he did not improve low dose methotrexate was the
recommended treatment. The treatment history was noted during VA
hospitalization in late 1982. At a December 1982 hearing he said
that he used Synalar cream and Polysporin for infection. In January
1983 a VA physician wrote that he should be taken off all
medication because the medication taken for hypertension had caused
diabetic and liver problems.

VA records show that methotrexate was started in mid 1983. A
private clinician reported in late 1983 that no liver or kidney
problems were noted in the laboratory findings. VA examination of
the skin in early 1984 noted that the veteran was tried on
Diprolene in late 1983 after being taken off methotrexate. Other
contemporaneous VA medical reports note the veteran had
hypertension but there is no reference to peripheral vascular
disease. The subsequent record of treatment through 1990 shows a
reference in 1986 to fluocinolone cream in early. 1986.

- 5 - 

The veteran in early 1991 submitted a claim seeking service
connection for a "present artery condition" that he claimed, in
essence, began during his military service.

VA medical records show in December 1990 it was reported that the
veteran had a six-month history of claudication. VA
hospitalizations in 1991 show peripheral vascular disease and
essential hypertension. There was history of severe claudication in
the left leg for several years and a history of hypertension. He
testified that various medications, Accutane, Diaperene and
methotrexate, affected his blood system. He said he was now being
given vitamin E for the disease. He asserted in his appeal that his
arterial disease was directly related to the medication he had been
taking for the skin disease.

The veteran provided product information that explained the adverse
reactions to Diprolene, a topical corticosteroid for pruritic
manifestations of dermatoses. The information indicated that
treatment should be limited to 14 days because of the potency of
the ointment. He subsequently provided product information for
methotrexate from the Physicians' Desk Reference. A VA examiner in
June 1992 reported atherosclerosis, postoperative iliac and femoral
grafting and angina probably related to coronary artery disease.

A VA examiner in August 1992 reported that the veteran dated his
cardiovascular history back to 1982 when he developed left leg
edema. It was noted that Accutane was tried but discontinued after
approximately six months because of elevated triglycerides. It was
noted that the onset of claudication was in early 1990 and
thereafter he had aortobifemoral bypass and then coronary artery
disease. The diagnoses were peripheral vascular disease and
coronary artery disease.

The examiner stated he knew of no specific association between the
peripheral vascular disease and hypertrophic lichen planus. The
examiner said to his knowledge after Accutane was stopped the
hypertriglyceridemia returned to pretreatment levels. The examiner
stated that it was conceivable that this may have contributed to
the atherogenic process but that the veteran had risk factors for

- 6 -

vascular disease, a history of hypertension and a heavy smoking
history up to six packs of cigarettes a day. He also had a history
of glucose intolerance and a family history of coronary artery
disease and diabetes. The examiner also stated that the
contribution of methotrexate to his vascular disease was uncertain.
The examiner opined that the relationship of prescribed oral and
topical corticosteroids to his coronary artery disease was quite
uncertain.

The report of a 1994 admission to University Medical Center for
chest pain and other symptoms shows no reference to hypertrophic
lichen planus. It was noted he had a positive tobacco use history
of 50 pack years at 2 packs a day. His positive risk factors for
cardiac disease were his cigarette smoking, peripheral vascular
disease and history of increased cholesterol.

VA examination was completed in 1997 pursuant to the Board remand.
The examiner noted the history of lichen planus and the previous
use of Accutane for about six months with triglyceride elevation to
1600 reported by the veteran. The examiner said the material
provided showed triglycerides up only to 800. The examiner also
noted that methotrexate was tried for a short time after Accutane
was discontinued but that it was stopped because of some problems
with the liver. The examiner reported that some years later the
veteran developed symptoms of peripheral vascular disease and
coronary artery disease. The examiner found that the veteran was
obese and at times had high blood sugars, that he had a I 00-pack
year smoking history and a family history of coronary artery
disease.

The examiner stated that lichen planus or methotrexate did not
predispose one to either peripheral vascular disease or coronary
artery disease but that Accutane can at times cause triglycerides
to rise. The examiner found that the veteran's triglycerides were
elevated for a period of approximately six months but did not
believe a short term rise was enough to cause any problem with
peripheral vascular disease or coronary artery disease. The
examiner stated that in the years since the transient rise in
triglycerides the veteran's triglycerides were normal. The examiner
noted that the veteran's cholesterol had been quite low and his HDL
cholesterol had always been quite low. The examiner believed that
the veteran's smoking history

- 7 -

and low HDL cholesterol were the predisposing factors to his
coronary artery disease and his peripheral vascular disease. In
summary, the examiner did not believe that the underlying lichen
planus or the treatment therefore in any way predisposed the
veteran to peripheral vascular disease or coronary artery disease.

A VA general medical examiner in 1998 noted the veteran apparently
had reacted to Accutane with increased triglycerides and hepatic
enzyme elevations and that he had hepatic enzyme elevations with
methotrexate at a later time.

Criteria

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131, 1153 (West 1991).


Where a veteran served continuously for 90 days or more during a
period of peacetime service after December 31, 1946, and
cardiovascular disease including hypertension becomes manifest to
a degree of at least 10 percent within 1 year from date of
termination of such service, such disease shall be presumed to have
been incurred in service, even though there is no evidence of such
disease during the period of service. 38 U.S.C.A. 1101, 1112, 1113,
1137 (West 1991 and Supp. 1999); 38 C.F.R. 3.307, 3.309 (1999).

Service connection may be granted for a disability that is
proximately due to, the result of, or aggravated by a service-
connected disease or injury. 38 C.F.R. 3.310(a) (1999); Allen v.
Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

- 8 - 

Determinations as to service connection will be based on review of
the entire evidence of record, with due consideration to the policy
of the Department of Veterans Affairs to administer the law under
a broad and liberal interpretation consistent with the facts in
each individual case. 38 C.F.R. 3.303(a).

With chronic disease shown as such in service (or within the
presumptive period under 3.307) so as to permit a finding of
service connection, subsequent manifestations of the same chronic
disease at any later date, however remote, are service connected,
unless clearly attributable to intercurrent causes.

This rule does not mean that any manifestation of joint pain, any
abnormality of heart action or heart sounds, any urinary findings
of casts, or any cough, in service will permit service connection
of arthritis, disease of the heart, nephritis, or pulmonary
disease, first shown as a clear-cut clinical entity, at some later
date.

For the showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "Chronic." When the disease identity is
established (leprosy, tuberculosis, multiple sclerosis, etc.),
there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition
noted during service (or in the presumptive period) is not, in
fact, shown to be chronic or where the diagnosis of chronicity may
be legitimately questioned. When the fact of chronicity in service
is not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b).

A threshold question to be answered is whether the veteran has
presented evidence of a well grounded claim; that is, a claim that
is plausible or capable of substantiation. Murphy v. Derwinski, 1
Vet. App. 78, 81 (1990).

- 9 -

Although the claim need not be conclusive, it must be accompanied
by supporting evidence. An allegation alone is not sufficient.
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Three discrete types of evidence must be present in order for an
appellant's claim for benefits to be well grounded:

(1) There must be evidence of a current disability, usually shown
by a medical diagnosis. Brammer v. Derwinski, 3 Vet. App. 223, 225
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992);

(2) There must also be competent evidence of incurrence or
aggravation of a disease or injury in service. This element may be
shown by lay or medical evidence. Layno v. Brown, 6 Vet. App. 465,
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and

(3) There must be competent evidence of a nexus between the in-
service injury or disease and the current disability. Such a nexus
must be shown by medical evidence. Lathan, 7 Vet. App. at 365;
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In determining whether a claim is well grounded, the Board is
required to presume the truthfulness of the evidence. Robinette v.
Brown, 8 Vet. App. 69, 77-78 (1995'); King v. Brown, 5 Vet. App.
19, 21 (1993).

In order for a claim to be well grounded, there must be (1)
competent evidence of a current disability (a medical diagnosis);
(2) incurrence or aggravation of a disease or injury in service
(lay or medical evidence); and (3) a nexus between the in- service
disease or injury and the current disability (medical evidence).
Caluza v. Brown, 7 Vet. App. 498 (1995); as applicable to claims of
secondary service connection and aggravation, see Reiber v. Brown,
7 Vet. App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996),
respectively.

- 10 -

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(1999).

Analysis

Section 5107 of title 38, United States Code unequivocally places
an initial burden upon the claimant to produce evidence that his
claim is well grounded; that is, that the claim is plausible.
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown,
5 Vet. App. 91, 92 (1993). In view of the evidence that includes
medical opinion suggesting a contribution of the veteran's past
medical treatment for chronic lichen planus and artery/peripheral
vascular disease, the Board finds that the veteran has met this
initial burden. See for example Molloy v. Brown, 9 Vet. App. 513
(1996).

The Board also finds that as a result of the development completed
in this case there is no further duty to assist the veteran in
regard to the development of his claim for secondary service
connection based on direct causation. The Board in remanding the
case sought to ensure the veteran was afforded due process in view
of the information on file. The RO obtained the medical opinion the
Board asked for in remanding the case. The claim for service
connection is being argued solely on a secondary basis.

In obtaining this opinion, the Board in effect recognized the
medical complexity of the case. The Board observes that the RO made
a diligent effort to obtain an

- 11 -

adequate record. The RO did complete the actions requested and the
Board has nut been alerted to evidence probative in the
determination of secondary service connection that is likely
available but that has not as yet been obtained. The Board must
observe that the VA opinions are comprehensive and took into
account the veteran's complaints and pertinent history. It appears
the examiners responded to the specific questions set forth in the
Board request regarding service connection on a secondary basis
other than aggravation.

The Board is left with the belief that the record is sufficient for
an informed evaluation, without any potential prejudice being
called to its attention. Stegall v. West, 11 Vet. App. 268 (1998);
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). The waived initial
RO consideration of evidence received in August 2000. The content
is essentially cumulative of other evidence already on file.
Further it appears to address the question of secondary service
connection based on aggravation which is being remanded to the RO
and this evidence will be included in that review.

The Board finds that the medical evidence preponderates against the
claim for secondary service connection based on causation, as it
does not offer a basis supporting that the current artery
disease/peripheral vascular disease was as likely as not linked to
VA treatment as claimed.

The Board has not overlooked information in the record that viewed
liberally tends to conflict with the recent VA opinion. The VA
treatment the veteran implicates in the development of his
artery/peripheral vascular disease occurred in the early 1980's.
The VA examiner that found such a relationship conceivable also
listed several other relevant risk factors including family
history, hypertension and heavy smoking. So the link was
"conceivable" with respect to Accutane but the examiner's overall
opinion does recognize other factors. It is significant that the
contribution of methotrexate and overall the corticosteroids was
uncertain.

The Board observes that the report of private hospitalization in
1994 did not list either medication with risk factors for cardiac
disease of smoking and increased cholesterol. The VA examiner in
1997 noted the number of years that passed after

- 12 -

the Accutane and methotrexate were discontinued before
artery/peripheral vascular symptoms developed. Although conceding
the transient elevation of triglycerides the examiner did not find
this significant in the later manifested disease. The examiner
offered the smoking history and low HDL cholesterol as predisposing
factors in concluding that treatment for chronic lichen planus did
not in any way predispose the veteran to artery/peripheral vascular
disease.

The VA physicians gave consideration to possible transient effects
of the medications and both offered reasoning against a likely
causal relationship to the veteran's vascular/artery disease. In
reading over the 1992 opinion, it appears that the favorable
reading was for a possible connection on the basis of aggravation
rather than causation. Competent evidence does not dispute the
rationale supporting the conclusions reached in 1997 against
secondary service connection based on causation.

In summary, the Board would agree in principle that use of Accutane
and methotrexate can result in transitory effects to triglycerides
and liver respectively in view of the medical evidence. However,
the record shows rather clearly that the veteran had such exposure
over a short time and that the treatment was stopped years before
he developed artery/peripheral vascular disease. What neither of
the probative medical opinions establishes is a likely nexus
between the treatment and the development of such disease.

The veteran's often repeated argument of a nexus to the medication
found limited support in the VA physician's statement in 1992,
although the examiner stated that the relationship was quite
uncertain. The various medical sources cited by the veteran offered
additional evidence.

Regarding the medical treatise evidence submitted by the veteran in
support of his; claim, the Board must observe that the generally
applicable test in establishing the value of such evidence was
recently discussed in Russell v. West, No. 97-359 (U.S. Vet. App.
June 18, 1999) slip op. at 19-20. It was noted that in order to
establish service connection by means of a medical treatise, the
treatise evidence must "not

- 13 -

simply provide speculative generic statements not relevant to the
veteran's claim", Wallin v. West, 11 Vet. App. 509 514 (1998).

Instead, the treatise evidence, "standing alone", must discuss
"generic relationships with a degree of certainty such that, under
the facts of a specific case, there is at least plausible causality
based upon objective facts rather than on an unsubstantiated lay
medical opinion." Ibid, Sacks v. West, 11 Vet. App. 314, 317
(1998). The Board observes that the treatise material submitted
does not have the requisite "degree of certainty" required by
Wallin and Sacks, supra; see also Libertine, 9 Vet. App. at 523
(medical treatise evidence must demonstrate connection between
service incurrence and present injury or condition); Beausoleil v.
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about the
possibility of a link between chest trauma and restrictive lung
disease ... [is] too general and inconclusive to make the claim
well grounded"). The medical treatise information submitted for the
record does not address the situation specific to the veteran's
case.

The VA opinion in 1997 is comprehensive and offers probative
evidence in the matter under consideration. As with other opinion
previously of record it was made by a physician with knowledge in
the relevant medical specialty and included review of records. The
medical opinion offered a well reasoned analysis against secondary
service connection.

There is no contemporaneous competent opinion to the contrary so as
to call reasonably into question the 1997 opinion. As with any
piece of evidence, the credibility and weight to be attached to the
VA expert opinion and others of record is an adjudication
determination. Guerrieri v. Brown, 4 Vet. App. 467, 470-.71 (1993).
It is well established that lay observation is not sufficient to
establish a medical diagnosis or causation.

The VA physician's appeared to have carefully reviewed the facts
specific to the veteran's case and highlighted the evidence found
to support a finding against a relationship between the treatment
administered by VA in the early 1980's and artery/peripheral
vascular disease formation. Both VA examiners noted risk factors

- 14 -

specific to the veteran that appeared more likely causes in view of
the combined opinion evaluation of the nature and extent of the
treatment questioned and the conclusions reached.

There has been no opinion offered to contradict the conclusion of
an unlikely link between VA administered treatment and the
development of artery/vascular disease. Although the veteran may
disagree, the opinions read carefully offer plausibly based
arguments against the claim which both physicians summarized.
Therefore, the Board finds that the VA opinions are entitled to
significant probative weight because of its fact specific analysis
and its rationale, which was well reasoned.

The evidence, viewed objectively, is not at least in relative
equipoise on the question of whether the veteran's artery/vascular
disease is linked to VA medical treatment with Accutane and
methotrexate. The Board finds that the competent evidence does
preponderate against the claim, and the claim should be denied.
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7
Vet. App. 429, 433 (1995).

The appellant produced evidence to support the claim and the Board
has commented as to why it does not find the evidence of sufficient
probative value to find in his favor on the question of secondary
causation. The VA medical opinion. supplemented the earlier opinion
with fact specific bases to reject the claimed relationship between
the medication as a cause of the artery/vascular disease. The@
opinions overall were against a likely nexus. The favorable opinion
was is essence speculative in that the claimed relationship was
viewed as uncertain. The opinion offered rationale for an unlikely
relationship in the veteran's case. The benefit of the doubt rule
is not applicable here, as the evidence is not at least in relative
equipoise on the question of secondary service connection for
artery/vascular disease based on causation.

- 15 -

II. Earlier effective date

Factual background

Briefly stated the record shows that in 1968 the RO granted service
connection for hypertrophic lichen planus and the initial
noncompensable (O percent under Diagnostic Code 7 899) rating
remained in effect until September 1981. The RO in January 1982
granted the increase to 10 percent under Diagnostic Code 7806
criteria beginning in September 1981. Board decisions in 1983 and
1985 affirmed the 10 percent rating and on each occasion
consideration was given to contemporaneous medical records and
examination reports. Thereafter he filed claims for increase during
the remainder mid and late 1980's that the RO denied on each
occasion through July 1990 after reviewing contemporaneous
outpatient records.

After issuing notice of the July 1990 rating decision, the next
communication from the veteran regarding a rating increase for the
skin was a letter that the RO received on March 15, 1991. Therein
he stated that his skin disorder was worse and that the last
appointment for it been with VA in November 1990.

The VA outpatient records show athlete's foot mentioned in early
1990. The records show in October 1990 no change was reported for
lichen planus of the mouth and he was to return in a year. The
records in November 1990 note a failure to keep an unspecified
appointment. In a December 19, 1990 clinical record entry it was
noted that he had cracks at the comers of the mouth, a white patch
at the right side of the mouth, two area of rash on the legs
"(chronic)" and a small amount on the back of the hands. The
examiner wrote that the veteran was disabled secondary to his skin
disorder.

The summary of VA hospitalizations in February and March 1991 did
not report manifestations of chronic lichen planus. At the RO
hearing he reported that he worked National Park service and Bureau
of Reclamation and had generalized skin

- 16 -

manifestations, irritation and itching and emotional problems. In
his appeal he argued that the disability should be rated higher
because of the extreme and constant itching and ulceration. On the
VA examination in June 1992 he reported treatment for the skin from
July 1991 and earlier treatment for other disorders.

The Board in March 1997 granted a 30 percent rating for
hypertrophic lichen planus and the RO assigned a March 15, 1991
effective date for the increase. The veteran in January 1998
argued, in essence, that the effective date for increase should
have been from December 1983 since the Board had referred to
earlier decisions in the 1980's and that records showed severe
itching at the time. He also stated that he was having such itching
much earlier, in 1970 and earlier, but that it was confined to the
lower extremities.

Criteria

Initially, the Board notes that the veteran did not appeal the 1990
rating decision that addressed the disability evaluation for
chronic lichen planus and the decision is final. 38 U.S.C. 7105(c);
38 C.F.R. 3.105(a) (1999)

Previous determinations which are final and binding, including
decisions of service connection, degree of disability, age,
marriage, relationship, service, dependency, line of duty, and
other issues, will be accepted as correct in the absence of clear
and unmistakable error. Where evidence establishes such error, the
prior decision will be reversed or amended. 38 C.F.R. 3.105(a).

A final and binding agency decision shall not be subject to
revision on the same factual basis except by duly constituted
appellate authorities or except as provided in 3.105 of this part.
38 C.F.R. 3.104(a).

If no notice of disagreement is filed within the prescribed period,
the action or determination shall become final and the claim will
not thereafter be reopened or

17 -

allowed, except as otherwise provided by regulation. 38 U.S.C.A.
7105(c); 38 C.F.R. 20.1103.

A decision of a duly constituted rating agency or other agency of
original jurisdiction shall be final and binding on all field
offices of the Department of Veterans Affairs as to conclusions
based on the evidence on file at the time VA issues written
notification in accordance with 38 U.S.C.A. 5104 (West 1991).

A determination on a claim by the agency of original jurisdiction
of which the claimant is properly notified is final if an appeal is
not perfected as prescribed in Rule 302 (20.302 of this part). 38
U.S.C.A. 7105; 38 C.F.R. 20.1103.

Except in the case of simultaneously contested claims, a claimant,
or his or her representative, must file a Notice of Disagreement
with a determination by the agency of original jurisdiction within
one year from the date that agency mails notice of the
determination to him or her. Otherwise, that determination will
become final. The date of mailing the letter of notification of the
determination will be presumed to be the same as the date of that
letter for purposes of determining whether an appeal has been
timely filed. 38 C.F.R. 20.302(a).

"Notice" means written notice sent to a claimant or payee at his
latest address of record. 38 C.F.R. 3.1(q).

The rating schedule is primarily a guide in the evaluation of
disability resulting from all types of diseases and injuries
encountered as a result of or incident to military service. The
percentage ratings represent as far as can practicably be
determined the average impairment in earning capacity resulting
from such diseases and injuries and their residual conditions in
civil occupations. 38 C.F.R. 4.1.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

- 18 -

Both the use of manifestations not resulting from service-connected
disease or injury in establishing the service-connected evaluation,
and the evaluation of the same manifestation under different
diagnoses are to be avoided. 38 C.F.R. 4.14.

Although a review of the recorded history of a disability is
necessary in order to make an accurate evaluation, see 38 C.F.R. 
4.2, 4.41 (1999), the regulations do not give past medical reports
precedence over current findings. See Francisco v. Brown, 7 Vet.
App. 55 (1994).

In view of the number of atypical instances it is not expected,
especially with the more fully described grades of disabilities,
that all cases will show all the findings specified. Findings
sufficiently characteristic to identify the disease and the
disability therefrom and above all, coordination of rating with
impairment of function will, however, be expected in all instances.
38 C.F.R. 4.21.

Except as otherwise provided, the effective date of an evaluation
and award of pension, compensation or dependency and indemnity
compensation based on an original claim, a claim reopened after
final disallowance, or a claim for increase will be the date of
receipt of the claim or the date entitlement arose, whichever is
the later. Unless specifically provided, on basis of facts found.
38 U.S.C.A. 5110(a), (b)(2); 38 C.F.R. 3.400(a).

The law and regulations governing the appropriate effective date
for an award of increased compensation are set out in 38 U.S.C.A.
5110(a), (b)(2) and 38 C.F.R. 3.400, 3.400(o)(1), (2) which provide
that the effective date shall be the date of claim or date
entitlement arose, whichever is later, but that increased
disability compensation may be granted from the date an
ascertainable increase occurred during the one year period prior to
the date of receipt of claim, otherwise date of claim.
Ascertainable (to ascertain) means "to find out definitely; learn
with certainty or assurance; determine". The Random House College
Dictionary, 78 (Rev. ed. 1982).

- 19 -

The rating schedule provides a 50 percent rating for eczema with
ulceration or extensive exfoliation or crusting, and systemic or
nervous manifestations, or exceptionally repugnant. A 30 percent
rating is provided for eczema with exudation or itching constant,
extensive lesions, or marked disfigurement. A 10 percent rating is
provided for eczema with exfoliation, exudation or itching, if
involving an exposed surface or extensive area. A 0 percent rating
is provided for eczema with slight, if any, exfoliation, exudation
or itching, if on a nonexposed surface or small area. Diagnostic
Code 7806.

The rating schedule provides that Leishmaniasis, americana
(mucocutaneous, espundia), Leishmaniasis, old world (cutaneous,
oriental sore), Lupus erythematosus, discoid, Pinta, Tuberculosis
luposa (lupus vulgaris), Verruga peruana, Dermatophytosis, Tinea
barbae, Pemphigus, Psoriasis, Dermatitis exfoliativa, New growths,
malignant, skin, New growths, benign, skin are to be rated for
eczema unless otherwise provided, dependent upon location, extent,
and repugnant or otherwise disabling character of manifestations.
Note: The most repugnant conditions may be submitted for Central
Office rating with several unretouched photographs. Total
disability ratings may be assigned without reference to the Central
Office in the most severe cases of pemphigus and dermatitis
exfoliativa with constitutional symptoms.

Any communication or action, indicating an intent to apply for one
or more benefits under the laws administered by the Department of
Veterans Affairs, from a claimant, his or her duly authorized
representative, a Member of Congress, or some person acting as next
friend of a claimant who is not sui juris may be considered on
informal claim. Such informal claim must identify the benefit
sought. Upon receipt of an informal claim, if a formal claim has
not been filed, an application form will be forwarded to the
claimant for execution. If received within 1 year from the date it
was sent to the claimant, it will be considered filed as of the
date of receipt of the informal claim. (b) A communication received
from a service organization, an attorney, or agent may not be
accepted as an informal claim if a power of attorney was not
executed at the time the communication was written. (c) When a
claim has

- 20 -

been filed which meets the requirements of 3.151 or 3.152, an
informal request for increase or reopening will be accepted as a
claim. 38 C.F.R. 3.155.

Analysis

The law and regulations governing the appropriate effective date
for an award of increased compensation are set out in 38 U.S.C.A.
5110(a), (b)(2) (West 1991) and 38 C.F.R. 3.400, 3.400(o)(1), (2)
(1999) which provide that the effective date shall be the date of
claim, but that increased disability compensation may be granted
from the date an ascertainable increase occurred during the one
year period prior to the date of claim or date of receipt of claim.

In general, where the increase does not precede the date of claim,
the effective date is governed by the later of the date that it is
shown that the requirements for an increased evaluation are met or
the date the claim for an increased evaluation is received. See,
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3
Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.

The Board has reviewed the arguments in this claim in favor of an
earlier effective date for a 30 percent evaluation for hypertrophic
lichen planus. Basically the theory underlying the claimed
retroactive entitlement relies upon the argument that treatment had
been provided all along for manifestations compensable at the 30
percent rate since the early 1980's under the rating scheme. As a
result of a previous RO and Board decisions in this case regarding
the disability rating, the claim for an earlier effective date is
limited by the constraints of clear and unmistakable error (CUE)
analysis. Unappealed rating decisions are final as to the matter
decided in the absence of a timely appeal.

The appellant does not appear to argue that he did not receive
adequate notice and appeal rights as provided in the regulations in
effect at that time of the 1990 rating decision. While the Ashley
case dealt with regularity in procedures at the Board, in
Mindenhall v, Brown, 7 Vet. App. 271 (1994), the Court applied the
presumption of

- 21 -

regularity to procedures at the RO level. There is no evidence or
argument sufficient to rebut the presumption of regularity in RO
operations when his compensation claim was previously considered.

The presumption of regularity thus dictates that in the normal
course of business, the RO would have provided the veteran a
summary of his benefit entitlement, denial of service-connected
benefits, and appeal rights. In this case there is nothing
contained in the record to indicate that anything unusual happened
as to the location of the record which would have prevented the RO
from following its usual procedures.

Indeed, the record appears to confirm that the usual procedures
were followed. That is, the claim was considered for entitlement to
compensation benefits, and he was notified at his address of record
that his claim for increase was denied, and given notice of appeal
rights if he disagreed with an assigned rating. This correspondence
to the veteran was not returned to the RO undelivered. Therefore,
the Board finds that the rating decision became final.

The Board observes that the basis for the March 15, 1991 effective
date is readily apparent from the record. The RO concluded that the
record did not show an ascertainable increase in the service-
connected disability earlier than the date of claim, that is it was
first ascertained during VA examination in early 1992. The Board
finds that the record does support an earlier date than selected by
the RO. The RO applied 38 C.F.R. 3.400 to establish an effective
date that coincided with the claim for increase when such was
received. However, the outpatient reports appear to show that on
December 19, 1990 there was an appreciable increase in the
manifestations of hypertrophic lichen planus from the October 1990
report. In December he had several body areas affected and the
examiner found him disabled on account of the skin disorder. In
October only the mouth manifestations were mentioned. The
provisions of 38 C.F.R. 3.400(o)(2) would allow for an earlier date
given the facts of this case.

22 - 

Under 38 C.F.R. 3.104(a) and 3.105(a) (1999), taken together,
rating actions are final and binding in the absence of CUE. A
decision which constitutes a reversal of a prior decision on the
grounds of CUE has the same effect as if the corrected decision had
been made on the date of the reversed decision. 38 U.S.C.A. 7105;
38 C.F.R. 3.105(a).

As noted previously the veteran has not articulated a claim for an
earlier effective date for the 30 percent evaluation based upon CUE
and such claim has not been reviewed by the RO in the first
instance. The Board will point out to the veteran that the specific
elements of a CUE claim are set forth in Damrel v. Brown, 6 Vet.
App. 242, 245 (1994) as a three-pronged test for purposes of
determining whether such error is present in a prior determination.
For purposes of determining whether CUE is present in a prior
determination:

(1) "[e]ither the correct facts, as they were known at the time,
were not before the adjudicator (i.e., more than a simple
disagreement as to how the facts were weighed or evaluated) or the
statutory or regulatory provisions extant at the time were
incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, had it
not been made, would have manifestly changed the outcome at the
time it was made," and

(3) a determination that there was clear and unmistakable error
must be based on the record and law that existed at the time of the
prior adjudication in question. The veteran is referred to the
recently enacted 38 U.S.C.A. 5109A, 7111 and 38 C.F.R. 20.609(c)(4)
and Part 20, Subpart 0) regarding a claim of such error in a prior
Board decision since the Board in October 1983 and March 1985
denied entitlement to a rating greater than 10 percent.

23 -

ORDER

Service connection for artery disease/peripheral vascular disease
as secondary to hypertrophic lichen planus is denied to the extent
indicated.

An earlier effective date of December 19, 1990 for a 30 percent
rating for hypertrophic lichen planus is granted subject to the
regulations governing the payment of monetary awards.

REMAND

Because the claim of secondary service connection is well grounded,
VA has a duly to assist the appellant in developing facts pertinent
to the claim. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.159
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

The Board has noted that a VA examiner render an opinion as to
whether or not the medications administered to treat the service
connected skin disorder caused the development of peripheral
vascular disease. In remanding the case the Board noted that the
holding in Allen v. Brown, 7 Vet. App. 439 (1995), made clear that
service

- 24 -

connection may not only be granted for a disorder found to be
proximately due to or the result of a service connected disability,
but also when it is shown that the claimed disorder has been
aggravated by the service-connected disability.

The Board pointed out that when aggravation of a veteran's
nonservice connected disorder is proximately due to or the result
of a service connected disability, such veteran shall be
compensated for the degree.of disability, but only that over and
above the degree of disability existing prior to the aggravation.
38 C.F.R. 3.322 (1996).

VA must insure that the terms of a remand are completed unless
there is no potential for prejudice. Stegall, supra. The VA
examiner in 1997 did not adequate address the question of secondary
service connection based on aggravation. In addition the veteran
recently submitted additional argument and additional record,-;
that appear to focus on the question of secondary stress.
Accordingly, this case is remanded to the RO for the following
actions:

1. The RO should obtain the names and addresses of all medical care
providers who treated the veteran for any stress disorder or artery
disease/peripheral vascular disease. After securing any necessary
release, the RO should obtain and associate with the claims file
copies of the complete records of treatment of the veteran from all
sources identified which have not previously been obtained.

2. The RO should arrange for examinations of the appellant by a
cardiologist who has not previously examined or treated the
veteran. The claims file and copy of this remand must be made
available to and reviewed by the examiner prior to conduction and
completion of the examination.

- 25 -

The examiner must be asked to provide an opinion as to whether
medications, Accutane and methotrexate, administered for treatment
of hypertrophic lichen planus aggravated artery disease/peripheral
vascular disease. If such aggravation is determined to exist, the
examiner must address the following medical issues: (1) The
baseline manifestations which are due to the effects of peripheral
vascular disease; (2) The increased manifestations which, in the
examiners' opinions, are proximately due to service connected
hypertrophic lichen planus based on medical considerations; and (3)
The medical considerations supporting opinions that increased
manifestations of peripheral vascular disease or injury are
proximately due to service connected hypertrophic lichen planus.
The examiner should also address the argument that increased stress
from such treatment occurred and was a factor in the course of
cardiovascular disease. Any opinions rendered must be accompanied
by a complete rationale.

3. Thereafter, the RO should review the claims file to ensure that
all of the above requested development has been completed. In
particular, the RO should ensure that the requested examination
report and requested opinions are in complete compliance with the
directives of this remand and if they are not, the RO should
implement corrective procedures.

4. After undertaking any development deemed appropriate in addition
to that specified above, the RO should readjudicate the issue of
entitlement to service connection for artery disease/peripheral
vascular disease as secondary to medication administered for
service

- 26 -

connected hypertrophic lichen planus based on aggravation.

If the benefit requested on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case. A reasonable period of time for a response should be
afforded. Thereafter, the case should be returned to the RO for
further appellate review, if otherwise in order. By this remand,
the Board intimates no opinion as to any final outcome warranted.
No action is required of the veteran until he is notified by the
RO.

Mark J. Swiatek 
Acting Veterans' Law Judge 
Board of Veterans' Appeals

27 -



